DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Marchal et al. (US 2018/0351151 A1), hereinafter “Marchal,” in view of Poeppel et al. (US 2018/0326855 A1), hereinafter “Poeppel.”
Regarding claim 1, Marchal teaches a battery pack, comprising:
	a cell module assembly (¶ [0031]; Fig. 2, reference no. 5) having a plurality of lithium-ion battery cells, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a primary power output including a pair of terminals for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b), for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114);
	a secondary power output connector, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b), wherein the secondary power output connector includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114); and
	wherein the primary power output is configured to supply electrical power at a voltage higher than the secondary power output connector, in this case the first positive voltage terminal is able to supply a voltage between 45 V to 50 V and the second positive voltage terminal is able to supply a voltage of 11 V to 17 V (¶ [0063]). 
	Marchal does not teach that the secondary power output connector enables an input for selectively supplying electrical power from the secondary power unit. However, Poeppel teaches low-voltage contacts that provide both power and control signal contacts (¶ [0028]; Fig. 3, reference nos. 17 & 18). One having ordinary skill in the art would have understood to provide such a connection arrangement in order to provide power so low voltage, such as 12 V or 24 V, components and to allow control of the battery cells (¶ [0003]), thus facilitating improved battery module versatility, operation, and safety. Therefore, it would have been obvious to have provided a secondary power output connector with both electrical power and control contacts in order to facilitate improved battery module versatility, operation, and safety.
	The limitations “for connection to equipment to be powered by the battery pack”; “for connection to equipment to be powered by the battery pack and an enable input”; and “wherein the secondary power output is controllable through the enable input to selectively supply electrical power from the secondary power output” are functional limitations. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Marchal and Poeppel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious. 
Regarding claim 2, Marchal does not teach the connector pinouts. However, Poeppel teaches the connector pinouts, in this case the pin header (¶ [0028]; Fig. 3, reference no. 15). One having ordinary skill in the art would have understood to provide such a connection arrangement in order to provide power so low voltage, such as 12 V or 24 V, components and to allow control of the battery cells (¶ [0003]), thus facilitating improved battery module versatility, operation, and safety. Therefore, it would have been obvious to have provided a secondary power output connector with both electrical power and control contacts in order to facilitate improved battery module versatility, operation, and safety.
Regarding claim 3, Marchal further teaches that the secondary power output is rated at 12 Volts, in this case 11 V to 17 V (¶ [0063]), and the primary power output is rated at 48 Volts, in this case the first positive voltage terminal preferably supplies 48 V (¶ [0063]). Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
Regarding claim 5, the limitation “wherein the secondary power output provides electrical power to indicators displaying that electrical power is being supplied from the battery cells through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the second positive voltage terminal would be capable of providing power to a load such as an indicator that displays that power is being supplied to the primary power output.
Regarding claim 6, the limitation “wherein the secondary power output supplies power to a relay positioned on a piece of outdoor power equipment, wherein the piece of outdoor power equipment simultaneously receives power through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the first and second positive voltage terminals would be capable of simultaneously providing power to a load such as a piece of outdoor power equipment.
Regarding claim 7, the limitation “wherein the battery pack is configured to transmit electrical power through the primary power output and the secondary power output simultaneously” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the battery pack would be capable of providing power to a load simultaneously through the first and second voltage terminals.
Regarding claim 9, Marchal teaches a battery pack, comprising:
	a housing (¶ [0030]; Fig. 2, reference no. 6);
	a cell module assembly (¶ [0030; Fig. 1, reference no. 5) received within the housing and having a plurality of lithium-ion battery cells connected in parallel, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a 48 Volt primary power output including a pair of terminals for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b) where the first positive voltage terminal preferably supplies 48 V (¶ [0063]), for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114); and
	a 12 Volt secondary power output connector that includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b) that supplies 11 V to 17 V (¶ [0063]), wherein the secondary power output connector includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114).
	Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
	Marchal does not teach that the pair of terminals and the secondary power output connector are arranged on a connector plate coupled to the housing. However, Poeppel teaches that the pair of terminals and the secondary power output are arranged on a connector plate coupled to the housing, in this case the high-voltage contacts (¶ [0028]; Fig. 3, reference no. 14) and contact arrangement (¶ [0028]; Fig. 3, reference no. 16) that includes the low-voltage contacts (¶ [0028]; Fig. 3, reference no. 17) are arranged on the same surface (see Fig. 3, reference nos. 14 & 16). One with ordinary skill in the art would have realized that arranging all of the terminals and output connectors on the same connector plate would allow electrical connections to be established simply by establishing a mechanical connection with the intended load (see ¶ [0029]). Therefore, it would have been obvious to have placed all the terminals and outputs on the same connector plate in order to allow establishing an electrical connection when mechanical connecting the battery module.
	The limitations “for connection to equipment to be powered by the battery pack”; “for connection to equipment to be powered by the battery pack and an enable input”; and “wherein the secondary power output is controllable through the enable input to selectively supply electrical power from the secondary power output” are functional limitations. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Marchal and Poeppel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Regarding claim 10, neither Marchal nor Poeppel teach that the secondary power output connector is positioned on the connector plate between the pair of terminals. However, merely shifting the position of components without modifying the device’s operation does not confer patentability and is merely a matter of design choice. M.P.E.P. § 2144.04 VI. C. Here, Poeppel discloses that the position of the low-voltage connector is located outside of the high-voltage terminals (see Fig. 3, reference nos. 16 & 14, respectively). Relocating the position of the low-voltage connector to be in between the high-voltage terminals would not alter the device’s operation, namely providing either high-voltage power through the high-voltage terminals and low-voltage power through the low-voltage connector. Therefore, positioning the secondary power output connector between the terminals is obvious as a matter of design choice.
Regarding claim 11, Marchal further teaches that the plurality of lithium-ion battery cells comprises ten or more lithium ion battery cells (see, e.g. Fig. 5, reference nos. 8a, 8b, 9a, & 9b).
 Regarding claims 12-14, Marchal teaches that the cells are connected in series and/or parallel, but does not specify that the number of lithium-ion cells is 32 or the particular arrangement. However, one having ordinary skill in the art would have understood to increase the battery module’s power output by adding additional cells and that the output voltage of batteries connected in series is added together while the output current of batteries connected in parallel is added together. Furthermore, one with ordinary skill in the art would have understood to include the necessary number of batteries and to connect them in series and/or parallel as needed in order to yield the required power, voltage, and current outputs required by the load. Therefore, it would have been obvious to have supplied 32 lithium-ion cells and connected them in either of the 1P32S or 2P16S configuration in order to meet the load requirement.
Claims 15-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Marchal in view of Poeppel and Niedwiecki et al. (US 2009/0325049 A1), hereinafter “Niedwiecki.”
Regarding claim 15, Marchal teaches a battery pack, comprising:
	a housing (¶ [0030]; Fig. 2, reference no. 6);
	a cell module assembly (¶ [0031]; Fig. 2, reference no. 5) having a plurality of lithium-ion battery cells, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a primary power output including a pair of terminals for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b), for connection to equipment to be powered by the battery pack, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114);
	a secondary power output connector, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b), wherein the secondary power output connector includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114); and
	wherein the primary power output is configured to supply electrical power at a voltage higher than the secondary power output connector, in this case the first positive voltage terminal is able to supply a voltage between 45 V to 50 V and the second positive voltage terminal is able to supply a voltage of 11 V to 17 V (¶ [0063]).
	Marchal does not teach the cradle. However, Niedwiecki teaches a cradle that defines a base surface and suspends the battery pack housing, in this case the battery tray (¶ [0023]; Fig. 1, reference no. 11) that includes a base (¶ [0023]; Fig. 2, 3, & 11, reference no. 16) that supports the battery modules (¶ [0023]; Fig. 11, reference no. 22). One with ordinary skill in the art would have understood that including such a cradle would ensure the modules are retained in the desired position (see ¶ [0023]-[0024]) thus preventing disconnections and damage, thereby facilitating improved battery module operation and safety. Therefore, it would have been obvious to have included a cradle in order to facilitate improved battery module operation and safety.
	The limitations “for connection to equipment to be powered by the battery pack”; “for connection to equipment to be powered by the battery pack and an enable input”; and “wherein the secondary power output is controllable through the enable input to selectively supply electrical power from the secondary power output” are functional limitations. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Marchal and Poeppel teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Regarding claim 16, Marchal does not teach the connector plate. However, Poeppel teaches that the pair of terminals and the secondary power output extend through a connector plate coupled to the housing, in this case the high-voltage contacts (¶ [0028]; Fig. 3, reference no. 14) and contact arrangement (¶ [0028]; Fig. 3, reference no. 16) that includes the low-voltage contacts (¶ [0028]; Fig. 3, reference no. 17) are arranged on the same surface (see Fig. 3, reference nos. 14 & 16). One with ordinary skill in the art would have realized that arranging all of the terminals and output connectors on the same connector plate would allow electrical connections to be established simply by establishing a mechanical connection with the intended load (see ¶ [0029]). Therefore, it would have been obvious to have placed all the terminals and outputs on the same connector plate in order to allow establishing an electrical connection when mechanical connecting the battery module.
Regarding claim 17, Marchal further teaches that the secondary power output is rated at 12 Volts, in this case 11 V to 17 V (¶ [0063]; see M.P.E.P. § 2131.03 II.), and the primary power output is rated at 48 Volts, in this case the first positive voltage terminal preferably supplies 48 V (¶ [0063]). Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
Regarding claim 19, the limitation “wherein the secondary power output supplies power to a relay positioned on a piece of outdoor power equipment, wherein the piece of outdoor power equipment simultaneously receives power through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the first and second positive voltage terminals would be capable of simultaneously providing power to a load such as a piece of outdoor power equipment.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Marchal and Poeppel as applied to claim 1, above, and further in view of Adachi et al. (US 2014/0234062 A1), hereinafter “Adachi.”
Regarding claim 4, Marchal further teaches that the secondary power output connector of the battery cells is passed through a panel within a housing of the battery pack, in this case the second positive voltage terminal must pass through the housing wall (¶ [0030]; Fig. 2, reference no. 6), but does not teach a plurality of panels. However, Adachi teaches a power output connector, in this case the relay plate (¶ [0056]; Fig. 4, reference no. 136), that passes through a plurality of housing panels, in this case the end-most heat transfer plate (¶ [0055]; Fig. 4, reference no. 25), pushing plate (¶ [0055]; Fig. 4, reference no. 31), and tip portion (¶ [0055]; Fig. 4, reference no. 31A). One having ordinary skill in the art would have realized that it would have been necessary to have passed the output power connector through all of the housing layers in order to provide an electrical path into and out of the battery module. Furthermore, one with ordinary skill in the art would have understood that additional housing layers could be incorporated to provide such functions as battery cell cooling (see ¶ [0089]) or to maintain the module’s structure (see ¶ [0069]), thereby facilitating improved battery module operation and safety. Therefore, it would have been obvious to have provided a plurality of panels and pass the output power connector through them in order to facilitate improved battery module operation and safety.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Marchal and Poeppel as applied to claim 1, above, and further in view of Kim et al. (US 2014/0091769 A1), hereinafter “Kim.”
Regarding claim 8, Marchal does not teach that the battery pack is configured to communicate through a 29-bit Controller Area Network bus network and that the secondary power output connector includes at least one Controller Area Network pinout. However, Kim teaches that a controller area network (CAN) is so well known in the art for providing communication for battery modules that it is not described (¶ [0031]) and include 29-bit identifiers (¶ [0041]). One having ordinary skill in the art would have understood to provide the battery module with the necessary components of such a well-known system in order to achieve the predictable result of providing a reliable control system for the battery module. Therefore, it would have been obvious to have included a 29-bit CAN bus network in order to achieve the predictable result of providing a reliable control system.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Marchal, Poeppel, and Niedwiecki as applied to claim 15, above, and further in view of Yanagida et al. (US 2019/0305283 A1), hereinafter “Yanagida.”
Regarding claim 18, Marchal does not teach the shape of the power output connector. However, Yanagida teaches a battery module comprising cylindrical terminals (¶ [0049]; Fig. 2, reference no. 12). One having ordinary skill in the art would have understood that cylinders were a typical shape for battery module terminals. Furthermore, shapes are generally considered to be a matter of choice absent persuasive evidence that the shape is significant. See M.P.E.P. § 2144.04 IV. B. Therefore, it would have been obvious to have used the well-known cylindrical shape for the output connectors of the claimed device.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Marchal, Poeppel, and Niedwiecki as applied to claim 15, above, and further in view of Kim.
Regarding claim 20, Marchal does not teach that the battery pack is configured to communicate through a 29-bit Controller Area Network bus network and that the secondary power output connector includes at least one Controller Area Network pinout. However, Kim teaches that a controller area network (CAN) is so well known in the art for providing communication for battery modules that it is not described (¶ [0031]) and include 29-bit identifiers (¶ [0041]). One having ordinary skill in the art would have understood to provide the battery module with the necessary components of such a well-known system in order to achieve the predictable result of providing a reliable control system for the battery module. Therefore, it would have been obvious to have included a 29-bit CAN bus network in order to achieve the predictable result of providing a reliable control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729